EXHIBITA

 
Brianna Cecchi
1076 Carol Ln.
Lafayette, CA 94549

The Honorable Hayward Stirling Gilliam Jr.
1301 Clay St.
Oakland, CA 94612

August 22, 2019

Dear Judge Hayward Stirling Gilliam Jr.,

I’m writing to you today on behalf of my boyfriend, Sean Chin. Hopefully at the end of
this letter you’ll gain some understanding on the person I know Sean to be Your
Honorable.

When I met Sean almost three years ago, I did not expect him to be the man that I know
today. Sean is more than what meets the eye. He isn’t the person you expect him to be—
from his outward appearance, I thought I knew exactly what he was about. But looks can
be deceiving because the second we were introduced I stood corrected in my judgment.
He was shy, reserved, and very humble. He must have talked about his daughter for
minutes on end before he asked me anything personal about myself. It was intriguing to
meet a man who wasn’t afraid to be transparent about what was important in his life
without knowing me. From that alone, I knew how genuine he was but it wasn’t like he
was trying. It was natural and authentic. From then on he continued to show his true
colors and he is nothing but admirable in my opinion.

I know myself Sean hasn’t made the best decisions in life but I am afraid these decisions
rule over his true character from the outside looking in. Sean has been there for me
through hardships I couldn’t see myself through nor could my own family. He’s been a
great father to his daughter that I have seen personally. He does anything and everything
to give her the world. Every day I am around, I see him teach her the difference between
right and wrong. Manami is unbelievably smart for her age, strong, special, gifted, caring,
loving. All traits I believe she gets from Sean. I see their bond and how much she loves
her dad, even being away from him for a couple days would be detrimental to her
stability. Sean also holds his family together. I see he is the person everyone goes to for
advice, comfort, and unconditional love. He would do anything for the people he cares
about.

Sean has a big heart, almost as big as his body. I applaud him for being able to withstand
a difficult past and turn it around for the better—not only for himself but for the sake of
his daughter. He deserves a fair chance to prove this to everyone who has misjudged him,
just like I did at first. But more importantly he deserves a fair chance to prove this to
himself. He has so much potential. And as his relationship with God has grown and
matured I think he can see the path that is ahead of him now. I pray you will give him a

 
chance to flourish into an exemplary man.

Your Honorable, my apologies for the long letter. But I wanted to be as honest with you
as possible so you can know Sean a little more like I do. Please take this into
consideration, if you will, as he approaches your courtroom. Sean is very valuable to
many of us and truly cherished. The outcome of this decision affects us all. Thank you for
taking the time to hear me out I truly appreciate it.

Thank You,
Brianna Cecchi
VALERIE CHRISTIE
6408 Algon Ave,
Philadelphia, PA 19111
Tel: (267) 678-8744

August 21, 2019

The Honorable Haywood Stirling Gillam, Jr.
United States District Court

1301 Clay Street, Suite 400S

Oakland, CA 94612

Dear Judge Gillam:

am writing to you to tell you a bit about Sean Chin, my nephew and to ask for your consideration of
mercy when sentencing him.

Judge Gillam, my nephew has a big heart and aspirations of doing great things in life. His 4 year old
daughter, Manami is his whole life. His world. He relocated to California from Miami once he found out
that he was having a child and he has never left her side. He stepped up as a young father and is
completely dedicated to being the best father ever! Unfortunately he got caught up with the wrong
people in doing something wrong, which is not the way. If given a second chance, he would grab it and
make something of his life that we can all be proud of.

This is a hard mistake for him, his young daughter and our family, but we understand that as humans,
people make mistakes, even our dearest loved ones. Judge Gillam, please consider his daughter,
Manami, whom he raises most of the time and all of us who love him and are here to help him turn his
whole life around. Your honor, this is the loudest cry for help from Sean we have ever heard. It is painful
and shocking, but | know the good person that he is and love him and | plead with you for the lowest
sentence possible. Even for probation, if at all possible, your Honor.

Sean and I have personally had several talks about his future and making his daughter proud. She is his
pride and joy. | know that she would miss him deeply, as we all would. Life is sometimes ironic. He
wanted nothing more than to be a Police officer growing up and to have this happen is such a twist.

_Sean is most respectful and humble. Soft spoken and kind.
This is my letter of intercession for my nephew, Sean, to ask for your consideration of Grace and Mercy.

Please consider us all in support of him.

Respectfully,

retece ~ Ath... og

Valerie Christie-Aikens

 
SONJA-RAE WEDDERBURN
Lot 331, 23°” Avenue
1North Greater Portmore
St. Catherine Jamaica

August 22, 2019

The Honarable Haywood Stirling Gilam, Jr.
United States District Court

1301 Clay Street, Suit 4005

Oakland, CA94612

- Dear Judge Gillam:
Sean is my nephew and I am writing this letter to ask for your consideration of being merciful on him.

The first thing that came to my mind besides the shock of him getting caught up in such a situation as
this was his daughter, Minai, his pride and joy. Judge Gillam, Sean is a humble and kind young man,
who has made a life-changing mistake. He is remorseful and worried, as he should be. We also, as
believers in Christ know that if given the chance he will make better decisions when choosing friends.

Judge, you are the only one at this time that can offer him the chance he needs to turn his life around,
any lengthy sentence would be devasting to him and the relationship with his young daughter.

Please consider a light a sentence as possible, Judge. Even though you see so many cases, and
probably receive many letters, I ask for your consideration for my nephew.

You are meeting him under these circumstances, however, you should know that he is adecent, kind and
dedicated father. This mistake can make or break him as the man he will move on from this to
become. I pray that this error does not define him, he is so much more and I ask that you take that
chance on him.

Thank you for your consideration in advance. Our family would be eternally grateful.

Respecfully,

 
 

Apel Be 2019

Honorable Haywood S$. Ciillens, Jr.
ted States District Cemart

TEO1 Clay Stree

Catland, CA 94613

  
 

RE: Sean Chin .
Case No CR ld 1? WS

    
  

; ta. 3 bling and f sods However, hebas most parca been easing af
her Manaind, weit the upmost dewation and qualities

life: ( traly believe that a # prkon sentence w in be i Rowen sihusdahip fo oa this oper since be has been ber sabe prow der
and tet only parerdal figure the has known since birth.

 

 
   

folly request thar yiu pleat show leniency and comider the factors mention

al decision and ral AS. BN PN time on this young man,

 

d belone making

 

 
Dear Judge Hayward Stirling Gilliam Jr.,

Sean has been a close friend to my family for a couple years now. I’ve been around him

well enough to consider him a close friend of mine too. My father has the strongest

_ relationship with him and my father isn’t the easiest person to become close with. He is
respected and loved within our family. Sean never hesitates to be there when we need
him and is extremely reliable. | have only ever seen him stay positive and preserve
anything life throws at him without hesitation.

| introduced Sean to my best friend of 15+ years, Brianna, who is now his girlfriend. |
would have never brought the two together if I knew he wasn’t a genuinely good person

at heart. | have seen him be there for her throughout the course of their relationship in
many ways. And she speaks so highly of him, his name comes up in every
conversation. She always mentions how good of a father he is. | have seen this myself
a handful of times. His daughter is attached to him at the hip. You can tell they are very
close and her well being means everything to him. It is very admirable to see.

| know Sean means a lot to my family, his daughter, and Brianna. People in his life .
come to him about many things and he always finds a way to help them out as much as -
he possibly can. He is loved by many and in my opinion, that speaks volumes about
who he is a person.

On any day, I would gladly speak on Sean’s behalf. I hope within this short letter I was

able speak on his character accurately enough for you to gain more insight on who he
really is. Please take this into consideration as you are making a decision judge. |
appreciate your time.

Thank You,
Bianca Dow
